UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2036


ELIJAH SMITH, III; KELLY SMITH; SANDRA SMITH; GARY SMITH,

                Plaintiffs - Appellants,

          v.

BETSY JOHNSON REGIONAL HOSPITAL,          INC.;   DUKE   REGIONAL
HOSPITAL; WAKEMED, Hospital,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cv-00493-F)


Submitted:   December 17, 2013             Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Elijah Smith, III, Kelly Smith, Sandra Smith, and Gary Smith,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Plaintiffs         appeal        the        district        court’s        order

dismissing their action after a review under 28 U.S.C. § 1915

(2006).      We have reviewed the record and agree that the district

court      lacked     subject        matter          jurisdiction       over      Plaintiffs’

action.      See Smith v. Betsy Johnson Reg’l Hosp., Inc., No. 5:13-

cv-00493-F        (E.D.N.C.        Aug.     9,       2013).         However,       since    the

dismissal of an action for lack of subject matter jurisdiction

is   not    a    decision     on     the    merits,         such    dismissal      should    be

without prejudice.              S. Walk at Broadlands Homeowner’s Ass’n,

Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir.

2013).      We therefore modify the district court’s dismissal order

to   reflect      that    the      dismissal         is    without    prejudice,      and    we

affirm the dismissal as modified.                         28 U.S.C. § 2106 (2006); MM

ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 536

(4th    Cir.      2002)     (“[W]e    are     entitled        to     affirm    the    court’s

judgment on alternate grounds, if such grounds are apparent from

the record.”).

                We dispense with oral argument because the facts and

legal      contentions       are    adequately            presented    in    the    materials

before     this     court    and     argument         would   not     aid   the    decisional

process.



                                                                     AFFIRMED AS MODIFIED

                                                 2